t c summary opinion united_states tax_court tonia v cates petitioner v commissioner of internal revenue respondent docket no filed date timothy j condon sr for petitioner sean r gannon for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue is whether petitioner may ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - exclude from gross_income under sec_104 payments received by her from her former employer pursuant to a settlement agreement petitioner resided in machesney park illinois at the time the petition was filed background rockford memorial health services corp rockford hired petitioner in december of and promoted her to head secretary in the human resources department after year in march of however petitioner received an unfavorable performance evaluation and was placed on a 90-day performance improvement plan petitioner believed that she was exposed to racially offensive jokes and racial slurs at work and that rockford refused to act on her complaints of discrimination and attempted to discourage any complaints of discrimination petitioner asked to be transferred to an assignment under a different supervisor that request was refused instead rockford terminated petitioner’s employment on date after days of her 90-day probationary period during the time of the alleged harassment petitioner suffered from headaches stomach problems insomnia and hypertension on date petitioner filed a complaint in the united_states district_court for the northern district of illinois western division as a member of a class action suit filed against rockford in the complaint petitioner alleged that rockford violated title vii of the civil rights act of as amended and the civil rights act of petitioner sought relief in the amount of back pay and prejudgment_interest and compensation_for past and future non-pecuniary losses resulting from the unlawful employment practices including humiliation on date petitioner and rockford entered into a settlement agreement the agreement stated in pertinent part rockford shall pay to petitioner the gross sum of forty-five thousand dollars dollar_figure in the form of two checks made payable to petitioner one check in settlement of petitioner’s claim for back pay damages shall be in the gross amount of ten thousand dollars dollar_figure less all applicable withholdings including fica the second check in settlement of petitioner’s claim for compensatory_damages for emotional injuries shall be in the gross amount of thirty-five thousand dollars dollar_figure emphasis added in preparing her federal_income_tax return petitioner excluded the dollar_figure damage award on the grounds that it was received in compensation of her emotional distress due to physical sickness and was excludable under sec_104 the taxability of the dollar_figure petitioner received as back pay is not in dispute discussion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 statutory exceptions from income are narrowly construed 515_us_323 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 determination of the nature of the claim is a factual - - inguiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir an important factor in determining the validity of the agreement is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 in examining the nature of the claim we find that petitioner filed a complaint under title vii of the civil rights act of as amended and the civil rights act of in united_states v burke supra pincite the supreme court held that recoveries received for the settlement of claims based on title vii of the civil rights act of publaw_88_352 78_stat_253 are not excludable from gross_income under sec_104 the supreme court concluded that because the remedies under the act did not create remedies for personal injuries the causes of action involving the act were not based on tort or tort type rights id pincite in congress amended the civil rights act of effective date to permit recovery_of compensatory and punitive_damages for certain violations civil rights act of publaw_102_166 105_stat_1072 sec_7491 concerning burden_of_proof has no bearing on the underlying substantive issue -- - the settlement agreement does not reference whether the damage award was based on the civil rights act of or however rockford clearly intended to pay petitioner a settlement in compensation of her emotional distress the settlement agreement clearly stated that the dollar_figure was to compensate her for emotional injuries sec_104 provides that emotional distress shall not be treated as a physical injury or sickness the committee report provides that the term emotional distress includes physical symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h rept 1996_3_cb_331 n thus petitioner’s headaches insomnia and stomach problems were intended by congress to be treated as emotional distress and therefore the compensation_for those symptoms is not excluded from gross_income under sec_104 a moreover assuming that hypertension is a physical injury a point that we specifically do not decide we cannot find that rockford intended to compensate petitioner for her hypertension petitioner’s medical records submitted to this court establish that petitioner was first diagnosed with borderline hypertension in may of petitioner was later hospitalized in june of for hypertension weakness and hyponatremia petitioner alleged that she suffered racial discrimination in perhaps - as early as it is therefore highly unlikely that rockford could have intended to compensate petitioner for her hypertension because those symptoms appeared before petitioner suffered any alleged racial discrimination at work we hold that the dollar_figure award for emotional injuries is not excludable from gross_income under sec_104 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
